Citation Nr: 0734658	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-21 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a right eye disability due to medical treatment at 
a VA facility.  

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a left eye disability due to medical treatment at 
a VA facility.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from November 1951 to 
October 1953.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in December 2005 of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Little Rock, Arkansas, which denied entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for left and 
right eye disabilities due to medical treatment at a VA 
medical facility.  

The December 2005 rating decision also denied entitlement to 
increased rating for gunshot wound and scar to the left thigh 
and entitlement to a total rating due to individual 
unemployability, and determined that new and material 
evidence had not been received to reopen the claim for 
service connection for a back disability.  A timely notice of 
disagreement was filed for the § 1151 claims and the 
increased rating claims.  A statement of the case was issued.  
However, the veteran only filed a substantive appeal for the 
§ 1151 claims.  Thus, the increased rating issues were not 
certified for appeal and are not before the Board for 
appellate consideration.  See 38 C.F.R. § 20.200.  

In August 2007, the veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

In October 2007, the Board granted a motion to advance this 
appeal on the Board's docket.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2007). 

The appeal of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for a left eye disability due to medical 
treatment at a VA facility is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDING OF FACT

The veteran does not have additional right eye disability as 
a result of carelessness, negligence, lack of proper skill, 
error in judgment, or fault by VA medical personnel in 
providing medical treatment. 


CONCLUSION OF LAW

The criteria for VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 for right eye disability based on VA medical 
and surgical treatment have not been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that compensation shall be awarded 
for a qualifying additional disability or death in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability if 
the disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary and the proximate cause of the disability or death 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b). 

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence. 38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

After careful review of the evidence on file, the Board 
concludes that the preponderance of the evidence is against 
the claim for compensation under the provisions of 38 
U.S.C.A. § 1151 for a right eye disability.  

The veteran contends, in essence, that he sought treatment at 
VA for symptoms of double vision in the right eye.  He 
asserts that a VA physician gave him a packet of salve to put 
in his eye two to three times a day.  The veteran reported 
that days later, he started seeing black spots.  He indicated 
that he went back to VA for treatment and was hospitalized.  
The veteran stated that his eye was infected and he was 
treated with antibiotics.  The veteran asserts that he has 
very bad eyesight in the right eye due to this treatment.  He 
contends that the VA physician made a mistake by giving him a 
salve to put in the right eye, not eye drops.  See the 
veteran's testimony at the hearing before the Board in August 
2007.  

The competent evidence of record establishes that the veteran 
does not have additional disability to the right eye due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical treatment to the veteran.  The most recent 
medical evidence of record shows that the vision in the right 
eye is 20/20, best corrected vision.  There is also a 
diagnosis of cataract in the right eye.  See the October 2005 
VA ophthalmology treatment record.  

Review of the record shows that the veteran sought treatment 
for double vision in November 2002.  The November 2002 VA 
treatment record indicates that the veteran reported having 
moderate symptoms of double vision; he stated that the 
symptoms had been occurring for a long time and occurred 
daily.  He reported that he had the symptoms when driving at 
night and the symptoms were associated with wearing glasses.  
The treatment record notes that the veteran was last seen in 
September 2001 for atypical macular drusen, posterior 
vitreous detachment in the right eye, cranial nerve VI palsy, 
and stable diplopia.  It was noted that the veteran failed to 
follow-up.  Examination revealed 20/20 vision in the right 
eye.  The diagnosis was cranial nerve VI abducens nerve palsy 
and nuclear sclerosis cataract.  The record does not indicate 
that a medication for the right eye was prescribed.  

There is no evidence of additional disability to the right 
eye after the November 2002 treatment.  As noted above, the 
veteran's best corrected vision in the right eye is currently 
20/20 (See the October 2005 VA ophthalmology treatment 
record) which is the same visual acuity at the time of the 
November 2002 treatment.  There is no evidence of any 
additional disability to the right eye due to the November 
2002 treatment.  The November 2002 treatment only consisted 
of physical examination of the right eye.       

VA treatment records indicate that the veteran underwent 
surgery to the left eye in May 2003.  There is no indication 
in the record of any surgery to the right eye.  A May 2003 VA 
hospital record indicates that in May 2003, the veteran was 
admitted for pain and decreased vision in the left eye after 
the strabismus surgery in the left eye one week prior.  At 
the time of admission, the veteran had been prescribed 
prednisone, 1 drop in both eyes.  He was also prescribed eye 
drops for only the left eye.  The discharge diagnosis was 
endophthalmitis of both eyes.  In an addendum, it was noted 
that the veteran had been admitted for post-operative 
endophthalmitis following strabismus surgery.  Treatment 
included intravireal, intravenous, and topical antibiotics.  
Vitritis and visual acuity improved during the admission.  
The prognosis for visual recovery was guarded.  VA treatment 
records dated in November 2003 indicate that the veteran was 
prescribed drops for only the left eye.  The vision in the 
right eye was 20/30.  

A May 2004 VA treatment record indicates that the vision in 
the right eye was 20/20.  The treatment record notes that the 
veteran was presribed eye drops for the left eye.  An August 
2004 VA treatment record indicates that the veteran was 
prescribed artificial tears for each eye as needed.  He was 
also prescribed drops and an ointment for the left eye.  The 
treatment records note that the veteran had posterior 
vitreous detachment in the right eye.  

The veteran underwent a VA eye examination in November 2004.  
Upon examination, visual acuity in the right eye was 20/200 
near uncorrected and 20/50 distance uncorrected.  Corrected 
vision in the right eye was 20/50 near and 20/30 distance.  
The veteran had full motility of the right eye.  The cornea 
was clear.  Examination of the lens revealed a 1+ nuclear 
sclerosis and cortical changes in the right eye.  Visual 
field in the right eye was essentially full.  The diagnosis 
for the right eye was hyperopia, astigmatism, and presbyopia 
with a best corrected vision of 20/25 and early cataract of 
the right eye with 1+ nuclear sclerosis and cortical changes.   

VA ophthalmology treatment records show that in June 2005, 
the distance vision in the right eye was 20/25.  The 
treatment record indicates that the veteran was prescribed 
the following ointments and drops for both eyes: 
Dorzolamide/Timolol, Brimonidine, and artificial tears.  In 
October 2005, distance vision in the right eye was 20/20.  It 
was noted that there was no change in general health since 
the last appointment in June 2005.  The assessment was 
cataract in the right eye.  

There is no competent evidence of additional disability to 
the right eye due to the medical treatment in November 2002, 
when the veteran was treated for double vision.  The most 
recent medical evidence shows that the best corrected vision 
in the right eye was 20/20, which was the same visual acuity 
at the time of the medical treatment in November 2002.  The 
medical evidence of record shows that the veteran was 
prescribed artificial tears for the right eye in August 2004 
and he was prescribed ointments and drops for the right eye 
in 2005.  However, there is no competent evidence which 
establishes that this treatment resulted in additional 
disability to the right eye.  The veteran asserts that this 
treatment caused the visual acuity in the right eye to 
decrease.  However, as noted above, the veteran's current 
best corrected visual acuity is 20/20.   

There is evidence of a diagnosis of cataract of the right 
eye.  This diagnosis was made in November 2004.  However, 
there is no competent evidence which relates the development 
of the cataract in the right eye to the treatment in November 
2002 or to subsequent VA treatment.  The treatment records 
dated in 2001 and 2004 indicate that the veteran had 
posterior vitreous detachment in the right eye.  However, 
there is no evidence that the veteran currently has this 
disorder.  See the November 2004 VA eye examination report 
and the VA ophthalmology treatment records dated in 2005 and 
2006.    

Although the veteran may sincerely believe that he incurred 
additional disability to the right eye due to VA treatment, 
he is not considered qualified to render medical opinions 
regarding diagnoses or the etiology of medical disorders, and 
his opinion is entitled to no weight or probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  The veteran has not submitted 
any competent evidence to support his contentions.  

Having concluded that the preponderance of the evidence is 
against finding any additional disability to the right eye 
due to VA medical treatment, the Board notes that there is no 
need to address the required statutory elements of fault on 
the part of VA or whether the event was not reasonably 
foreseeable. 

In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence 
establishes that additional disability was not incurred as a 
result of VA treatment in November 2002 or subsequent medical 
treatment.  Therefore, the Board concludes that the claim for 
compensation benefits under 38 U.S.C.A. § 1151 must be 
denied. 



Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in June 2005, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate the claim for compensation pursuant to 
38 U.S.C.A. § 1151, as well as what information and evidence 
must be provided by the veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his claim 
to the RO.  The content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).    

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for compensation pursuant to 
38 U.S.C.A. § 1151 for the eye disability and a claim for 
service connection.  He was provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal in May 2006.  

After the Dingess notice was provided, the claim was 
readjudicated in July 2006.  Notwithstanding this belated 
notice, the Board determines that the RO cured this defect by 
providing this complete VCAA notice together with 
readjudication of the claim, as demonstrated by the July 2006 
statement of the case.  The Board also points out that the 
veteran has not alleged any prejudice.  The Board finds that 
the actions taken by VA have essentially cured the error in 
the timing of notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.  Moreover, any defect, if present, is harmless, as 
the claim has been denied.  Therefore, any questions 
regarding the disability rating or effective date are moot.

The Board finds that the duty to assist has been met.  VA 
treatment records dated in 1980, 1982, 1987, 1989, from 
November 1998 to August 2001, from June 2002 to October 2005, 
and from April 2006 to July 2006 from the Memphis VA medical 
facility were obtained and associated with the claims file.  
The VA treatment records associated with the file include the 
veteran's ophthalmology treatment records.  There is no 
identified relevant evidence that has not been accounted for.  

The Board finds that a VA examination is not necessary to 
determine whether any additional disability of the right eye 
was caused by VA hospital care, medical or surgical 
treatment, or examination and the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or an event not 
reasonably foreseeable.  In disability compensation claims, 
VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Since 
the Board finds that there is no medical evidence of 
additional disability of the right eye due to VA medical 
treatment, the standards of McLendon are not met in this 
case.  Accordingly, the Board finds that no further action is 
necessary to meet the duty to assist requirements.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).



ORDER

Entitlement to VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 for the right eye disability resulting from 
VA medical treatment is denied.  


REMAND

The veteran contends that he lost sight in his left eye due 
to VA medical treatment.  He seeks compensation under the 
provisions of 38 U.S.C. § 1151.  The medical evidence of 
record shows that the veteran had a history of cranial nerve 
VI palsy which caused exotropia in the left eye.  The veteran 
underwent strabismus surgery in the left eye in May 2003.  
The surgery was complicated by postoperative endophthalmitis.  
The postoperative endophthalmitis was treated by intravitreal 
antibiotics times three.  The veteran underwent a cataract 
extraction with anterior vitrectomy and sulcus intracocular 
lens placement in November 2003.  The post-operative course 
was complicated by a steroid response which was treated with 
a trabeculectomy with mitomycin C in January 2004.  The 
trabeculectomy failed and the veteran ended up undergoing a 
bleb revision in April 2004.  See the November 2004 VA eye 
examination report and the VA ophthalmology treatment records 
dated from November 2003 to October 2005.   

The November 2004 VA eye examination report indicates that 
the veteran was legally blind in the left eye.  The examiner 
indicated that the veteran had light perception vision only, 
best corrected, in the left eye and this was secondary to 
multiple events.  The examiner stated that initially, the 
endophthalmitis after strabismus surgery caused significant 
decrease in vision and subsequently, the steroid induced 
glaucoma after the extracapsular cataract extraction caused 
the vision to drop down to light perception.  The November 
2004 VA examination report notes that the veteran also has 
diagnoses of glaucoma in the left eye, hypertensive 
retinopathy, and left sixth nerve palsy.  

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  In the present case, resolution of the veteran's 
claim requires medical opinion evidence, both with respect to 
whether the veteran suffered additional disability as a 
result of VA care or treatment, and if so, with respect to 
whether the VA care providers failed to exercise proper care 
in their treatment of the veteran.  Because no such evidence 
has been obtained, a remand is required.  38 C.F.R. § 19.9 
(2007).

The record shows that the veteran underwent strabismus 
surgery in the left eye in May 2003, cataract extraction with 
anterior vitrectomy and sulcus intracocular lens placement in 
November 2003, a trabeculectomy in January 2004, and a bleb 
revision in April 2004.  Records and/or reports of these 
procedures are not of record.  The RO should make an attempt 
to obtain these records from the Memphis VA Healthcare System 
and any ophthalmology treatment records dated from July 2006.  
VA has a duty to seek these records.  38 U.S.C.A. 
§ 5103A(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the veteran's 
left eye surgery and treatment including 
the strabismus surgery in the left eye in 
May 2003, cataract extraction with 
anterior vitrectomy and sulcus 
intracocular lens placement in November 
2003, trabeculectomy in January 2004, and 
bleb revision in April 2004 from the 
Memphis VA Healthcare System.  Any 
nursing records, hospital records, and 
consent forms should be obtained.  If no 
such records are available, this should 
be so reported in the record. 

Obtain the VA ophthalmology treatment 
records dated from July 2006 from the 
Memphis VA Healthcare System.   

2.  Schedule the veteran for a VA 
examination by an ophthalmologist.  The 
veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.

After examining the veteran, and 
reviewing the claims and associated VA 
medical records files, the examiner 
should provide an opinion as to each of 
the following questions:

(a)  Did the veteran suffer additional 
disability to the left eye due to VA 
medical treatment and surgery including 
the strabismus surgery in the left eye in 
May 2003, cataract extraction with 
anterior vitrectomy and sulcus 
intracocular lens placement in November 
2003, a trabeculectomy in January 2004, 
and a bleb revision in April 2004, and/or 
due to the use of prescribed drops and 
ointments for the left eye?  If so, 
please identify the additional disability 
incurred.

(b)  If the veteran has additional left 
eye disability, was the proximate cause 
of the disability due to carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in furnishing the 
hospital care, medical or surgical 
treatment, or examination?  Did VA 
exercise the degree of care that would be 
expected of a reasonable health care 
provider?  Did VA furnish medical or 
surgical treatment without the veteran's 
informed consent?  

(c) Is the additional left eye disability 
due to an event that was not reasonably 
foreseeable?  

A complete rationale must be provided for 
all conclusions.    

3.  Then, readjudicate the issue on 
appeal.  If all of the desired benefits 
are not granted, a supplemental statement 
of the case should be furnished to the 
veteran and his representative.  The case 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


